Citation Nr: 0606717	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  94-28 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including major depressive disorder, on a direct 
incurrence basis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from March 1976 to May 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, among other things, denied service 
connection for a nervous condition including major depressive 
episode, including secondary to service-connected residuals 
of a nasal fracture.  The veteran testified at a June 1996 
Travel Board hearing and a January 2000 central office 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board, and transcripts of those hearings are of record.

The Board in June 1997 remanded this and other claims for 
additional development.  After that development took place, 
the Board in March 2000 again remanded the claim, now termed 
one for service connection for a psychiatric disorder, 
including depression, to ensure compliance with the original 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In 
May 2004, the Board denied the claim for service connection 
for a psychiatric disorder as secondary to residuals of a 
nasal fracture, but remanded the claim for service connection 
for a psychiatric disorder on a direct incurrence basis for 
additional development.  As explained in more detail below, 
the requested development has taken place to the extent 
possible, including the requested VA examination by a board 
of two psychiatrists, and the Board will therefore decide the 
claim.  Stegall v. West, 11 Vet. App. at 271.

In February 2004, the RO denied the veteran's claim for 
service connection for PTSD, which had been filed in June 
2003 and referred to racial discrimination as a reason for 
the PTSD.  In April 2004, the veteran submitted a Statement 
in Support of Claim (VA Form 21-4138) in which he stated that 
he would like to file a notice of disagreement (NOD) 
"against the decision made on my claim for racial 
discrimination," and requested local and Board hearings.  
Because, for the reasons explained below in the REMAND 
portion of this decision, this document constituted a NOD as 
to the RO's denial of the claim for service connection for 
PTSD, this claim must be remanded via the Appeals Management 
Center (AMC) in Washington, D.C. for issuance of a statement 
of the case (SOC).

The Board also notes that the veteran submitted an April 2005 
statement in support asking to "reopen" his claim for 
service connection for a deviated septum.  As this appears to 
be a claim for a higher rating for the veteran's service 
connection nasal fracture residuals, it is referred to the RO 
for appropriate consideration and development.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a chronic 
psychiatric disorder, including major depressive disorder, 
during service or within the one-year presumptive period for 
psychoses, a psychiatric disorder did not arise until many 
years after service, and a current psychiatric disorder, 
including major depressive disorder, is not otherwise related 
to service.


CONCLUSION OF LAW

A psychiatric disorder, including major depressive disorder, 
was not incurred in or aggravated by service, and may not be 
presumed to have been so incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's claim for service connection 
for a psychiatric disorder here, that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003). In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) discussed both the timing and 
content of the VCAA's notice requirements.  In VAOPGCPREC 7-
2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the  precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's initial rating decision and its June 1998 
rating decision following the Board's June 1997 remand took 
place prior to enactment of the VCAA, and, therefore, prior 
to any VCAA notification.  However, subsequent to enactment 
of the VCAA, and prior to the most recent, October 2005 
readjudication of the veteran's claim, VA provided VCAA 
notice in the RO's May 2001 letter and the AMC's May 2004 
letter.  These letters met the notice requirement.  Both 
letters explained what the veteran had to show to establish 
entitlement to service connection on a direct incurrence 
basis, and the May 2004 letter indicated that the AMC was 
working on the veteran's claim for service connection for a 
psychiatric disorder.  Both letters also indicated the 
information or evidence needed from the veteran and VA's duty 
to assist him in obtaining additional evidence, and the May 
2004 letter explained the respective responsibilities of the 
veteran and VA in obtaining federal and non-federal records 
in an attachment entitled, "What is the Status of your Claim 
and How you can Help."  The May 2004 letter also stated: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  Thus, these letters complied 
with all of the elements of the notice requirement, and 
constituted subsequent VA process that afforded the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA essentially cured any 
error in the timing of VCAA notice and satisfied the purpose 
behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA obtained the veteran's service medical records 
(SMRs) and service personnel records, and all identified 
post-service treatment records.  In its May 2004 remand, the 
Board instructed the RO (1) to tell the veteran to get or 
assist in obtaining private treatment records and to identify 
any VA treatment the records of which are not on file, and 
(2) to obtain records to the extent they were identified.  
The AMC so notified the veteran in its May 2004 letter, and 
he did not respond, so the RO could not seek any additional 
records.  The Board therefore finds that VA complied with the 
remand instructions and its duty to assist.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street."); 38 C.F.R. 
§§ 3.159(c)(1)(i), (c)(2)(i) (2005) (requiring claimant to 
cooperate fully with VA's efforts to obtain federal and non-
federal records, including providing identifying 
information).  There is thus no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received, and VA therefore complied with the 
VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Major depressive disorder may include psychotic 
symptoms and psychosis is a chronic disease that is presumed 
to be service connected if it manifests to a degree of ten 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In the present case, there are no notations in the SMRs 
regarding psychiatric problems or treatment.  The service 
personnel records folder contains an April 1976 report of 
mental status examination.   This document found the 
veteran's behavior normal, fully alert, fully oriented, with 
a level mood, clear thinking process, normal thought content, 
and good memory.  The impressions included no serious mental 
illness.  At the April 1978 separation examination, the 
veteran's psychiatric evaluation was normal, and he indicated 
in the contemporaneous report of medical history that he did 
not have and had never had depression or excessive worry, 
loss of memory or amnesia, nervous trouble of any sort, or 
frequent trouble sleeping.  Thus, the evidence reflects that 
the veteran did not have a chronic psychiatric disorder in 
service.

After service, there do not appear to be any clinical 
psychiatric findings until November 1988 and March 1989, with 
no psychiatric problems noted in a September 1978 clinic note 
regarding the veteran's nasal septum deviation or the August 
1980 VA examination as to this disorder.  The November 1988 
VA treatment note indicates hallucinations as a result of a 
drug reaction, and March 1989 VA treatment notes indicate an 
inability to sleep.  An April 1994 VA nose and sinus 
examination stated that the veteran's primary disability is 
depression, and noted a 1987 back injury that caused him to 
stop working.  At the December 1995 VA psychiatric 
examination, the veteran indicated that he first sought 
psychiatric treatment in 1991 or 1992 because he was 
depressed due to the pain from a December 1987 motor vehicle 
accident.  There was no diagnosis of a psychiatric 
disability, with malingering ruled out, and the VA examiner 
stated that the veteran had exaggeration or feigning of 
symptoms.  Thus, there is no clinical evidence of any kind of 
psychiatric difficulties until November 1988, ten years after 
service, and the veteran himself indicated that his 
depression began after a December 1987 accident, nine years 
after service.  There is therefore no evidence of a psychosis 
within the presumptive one year period or of continuity of 
symptomatology since service of any psychiatric disorder.

As to the relationship between the veteran's current 
psychiatric disorder and his military service, at the January 
1998 VA psychiatric examination, the veteran was diagnosed 
with a major depressive episode, partially responsive to 
treatment.  The examiner stated that it was difficult to 
opine with any degree of certainty as to the etiology and 
onset of the veteran's depression.  He noted the December 
1995 examiner's statements regarding malingering or 
maximizing returns from a psychiatric problem.  The examiner 
stated that the veteran was probably accurate in reporting 
that he suffered from depression.

At a February 2001 VA psychiatric examination pursuant to the 
Board's March 2000 remand, the VA examiner addressed only the 
issue of the degree of depression due to the nasal fracture 
residuals, and did not offer a clear opinion on that 
question.

At the March 2001 VA examination, the veteran recounted 
harassment during service, motivated by racial prejudice, but 
indicated that he did not receive or ask for treatment, 
although he did request transfers.  He also stated that the 
nasal fracture worsened his depression but the depression 
preceded the nasal fracture.  He also attributed an increase 
in his depression to the 1987 motor vehicle accident.  The 
board of two psychiatrists offered no definitive conclusion 
as to the secondary service connection issues, but concluded 
definitively that the veteran's depressive disorder based on 
all the information reviewed and examination of the veteran 
did in fact begin during his military service in 1976, having 
been precipitated by relational difficulties hat the veteran 
perceived as harassment from fellow servicemen.

In contrast, the board of two psychiatrists who examined the 
veteran after reviewing the claims file in May 2005 found 
that, although the veteran has major depressive disorder, 
they "do not feel that it more likely than not began in 
service, rather, that it most likely began following his 1987 
motor vehicle accident."  They noted that although the 
veteran had reported to them and previous examiners that he 
experienced depressive symptoms in service as a result of 
feeling harassed, the veteran did not describe symptoms 
consistent with a clinical picture of major depression at 
that time and did not seek or seek any treatment for 
depression.

Based on the above, service connection for a psychiatric 
disorder, including major depressive disorder, must be 
denied.  The only two opinions to address the relationship 
between the veteran's current psychiatric disorder and 
service are those of the March 2001 and May 2005 boards.  
While both boards reviewed the claims folder and accurately 
characterized their contents, the March 2001 board did not 
explain its rationale for finding that the veteran's 
depressive disorder began in service, even though there were 
no records of psychiatric problems or treatment therein or 
for many years thereafter.  In contrast, the May 2005 board 
explained that the veteran's descriptions of his in-service 
harassment were not consistent with a clinical picture of 
major depression, and indicated that it was significant that 
the veteran had not sought treatment during service, making 
it more likely his psychiatric disorder was due to his 1987 
motor vehicle accident.  The conclusion of the May 2005 board 
is therefore entitled to more weight because it is better 
explained and supported by the evidence of record as opposed 
to history provided by the veteran.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
chronic psychiatric disorder, including major depressive 
disorder, in service or within the one year presumptive 
period for psychoses, a psychiatric disorder did not manifest 
until many years after service, and the current psychiatric 
disorder is not otherwise related to service.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for a psychiatric disorder, 
including major depressive disorder, must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).
ORDER

The claim for service connection for a psychiatric disorder, 
including major depressive disorder, is denied.


REMAND

As noted, the veteran filed a June 2003 claim for service 
connection for PTSD.  In the VA Form 21-4138 on which the 
claim was filed, the veteran that stated his PTSD was the 
result of harassment and discrimination in service.  The RO 
denied the veteran's claim for service connection for PTSD in 
February 2004.  In so doing, the RO noted that the veteran 
had not replied to its August 2003 request to complete a PTSD 
questionnaire.  However, the veteran submitted an August 2003 
statement in support with an attached PTSD questionnaire, 
which contained a lengthy description of several incidents 
that involved harassment that the veteran claimed was based 
on his race.  This is significant because, two months after 
the RO's February 2004 decision denying service connection 
for PTSD, in April 2004, the veteran wrote in a statement in 
support: "I would like to file a NOD against the decision 
made on my claim for racial discrimination," and also 
requested RO and Board hearings.  Given the allegations made 
in the veteran's June 2003 claim and August 2003 responses to 
the PTSD questionnaire, his NOD as to a claim for racial 
discrimination can be reasonably construed as disagreement 
with the February 2004 determination denying service 
connection for PTSD, and a desire for appellate review.  
38 C.F.R. § 20.201 (2005).  As the veteran's NOD was also 
timely, 38 C.F.R. § 20.302 (2005), it initiated the appeals 
process, and because no SOC was issued it is necessary to 
remand this claim for issuance of a SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  After reviewing the veteran's 
responses to the August 2003 PTSD 
questionnaire and any other relevant 
documents, issue a SOC on the issue of 
entitlement to service connection for 
PTSD.  In the event the veteran wants to 
perfect an appeal on this issue, a timely 
Substantive Appeal would be required.  
Without a Substantive Appeal being 
submitted, the Board has no jurisdiction 
over this issue.  It should also be 
determined if the veteran still desires a 
hearing and, if so, what type of hearing 
he wants.

2. Thereafter, to the extent that the 
benefit sought is not granted, the case 
should be returned to the Board for 
further appellate consideration.

No action by the veteran is required until he receives 
further notice, but the Board reiterates that he must file a 
timely Substantive Appeal in response to the SOC  in order to 
perfect his appeal of the denial of this claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


